EXHIBIT 10.2

 

Amended and Restated

Master Services Agreement

 

This Amended and Restated Master Services Agreement (the “Agreement”) is made
and entered into as of this 20th day of June, 2005 (the “Effective Date”), by
and between Toyota Motor Credit Corporation, a California corporation
(hereinafter referred to as “Affiliate”), and Toyota Financial Savings Bank, a
Nevada thrift company (hereinafter referred to as “Bank”) (collectively
Affiliate and Bank are hereinafter referred to as the “Parties”).

 

WHEREAS, Affiliate and Bank are affiliates as defined in Section 23 of the
Federal Reserve Act, which is applicable to the Bank under the Federal Deposit
Insurance Act, and each of the parties desires to comply with the provisions of
Section 23B and Regulation W governing transactions between a bank and its
affiliates; and

 

WHEREAS, Bank and Affiliate wish to provide certain services (as described
below) to each other (hereinafter referred to as the “Services”); and

 

WHEREAS, Bank and Affiliate are willing to provide the Services to each other
upon the terms and conditions set forth herein; and

 

WHEREAS, in connection with the Services, Bank is willing to provide certain
financial products and services to Affiliates’ customers and dealers, at rates
which Bank would charge to an unaffiliated person on an arms’ length basis, in
support of Affiliate’s customer loyalty strategy and programs; and

 

WHEREAS, Bank and Affiliate previously entered into a Master Services Agreement
dated as of November 19, 2004, relating to the Services (the “Original
Agreement”), and the Parties now desire to amend and restate such Original
Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration for these promises, and of the mutual covenants
and promises set forth herein, the Parties agree to the following:

 

1. Services. Affiliate shall provide to Bank all of the Services, as set forth
in Attachment A or otherwise specified from time to time in the form of a
Statement of Work for each respective service. Bank shall provide to Affiliate
all of the Services, as set forth in Attachment B or otherwise specified from
time to time in the form of a Statement of Work for each respective service. The
Services may be amended at any time and from time to time by written agreement
of the Parties.

 

2. Fee. Bank shall pay to Affiliate the fees as indicated in Attachment A or an
applicable Statement of Work, and Affiliate shall pay to Bank the fees as
indicated in Attachment B or an applicable Statement of Work (collectively, the
“Services Fees”). It is acknowledged and agreed by the Parties that at all times
the Services Fees shall not

 


--------------------------------------------------------------------------------



 

exceed the amount which Affiliate or Bank, as applicable, would charge to an
unaffiliated sophisticated entity on an arms’ length basis. The Services Fees
may be amended at any time and from time to time by written agreement of the
Parties.

 

3. Fees for Subcontractors-Vendors.

 

(a)        As of the date of this Agreement, any Service which is being
performed on behalf of the Party obligated to provide the Service hereunder (the
“Providing Party”) by a subcontractor or other vendor or by Toyota Motor Sales,
U.S.A., Inc. ("Service Vendor") is or shall be identified as such on Attachment
A or Attachment B, as applicable, or by a written notice thereof ("Vendor
Function"). Affiliate and Bank shall agree at a later date if any of the fees
and costs currently charged by any Service Vendor ("Vendor Fees") for any
Services as of the date of this Agreement shall be paid for by the Party
receiving the Services hereunder (the “Receiving Party”). Upon written request,
the Providing Party shall disclose to the Receiving Party in writing the terms
of any provisions allowing an increase in such Vendor Fees ("Preexisting Vendor
Fee Increase").

 

(b)        In the event there is to be any change in the Vendor Fees that the
Receiving Party has agreed to pay for any Service procured from a Service Vendor
by the Providing Party hereunder, the Providing Party shall notify the Receiving
Party in writing in advance of the change to such Vendor Fee(s) prior to the
effective date of the new Vendor Fee, and the Providing Party shall notify the
Receiving Party in writing of any Preexisting Vendor Fee Increase within a
reasonable period of time after receiving notice of the increase, but in no
event later than 30 days after receiving such notice of any Preexisting Vendor
Fee Increase.

 

(c)        If any of the following would have a material negative or adverse
impact on the Receiving Party, then the Providing Party shall not, without the
Receiving Party’s prior written consent: (i) make a material change in the terms
of any Vendor Function, (ii) accept any increase in any Vendor Fee for any
existing Vendor Function, or (iii) assign or allow any Service Vendor to assign
its obligation to perform any Service or any Vendor Function to any third party.

 

4. Expansion or Contraction of Services. At any time during the term of this
Agreement, either Party may request the other Party to provide additional or
different Services or to cease providing one or more Services then being
provided. Upon any such request, the Parties shall discuss in good faith,
without obligation, an appropriate adjustment to the Services Fees to reflect
such additional or different Services or termination of such Services, after
which, the party that suggested such change or termination shall notify the
other party in writing whether it shall accept such additional Services or
termination of Services and, upon acceptance, such adjustments shall become
effective. Notwithstanding the foregoing, neither Party is obligated to utilize
any of the Services offered by the other Party pursuant to this Agreement and
may terminate any of the Services provided by the other Party or elect to
purchase products or services from any other source at any time and for any
reason in the sole discretion of such Party’s management.

 

 

2

 


--------------------------------------------------------------------------------



 

 

5. Independent Contractor. Affiliate and Bank shall each perform all Services
hereunder as an independent contractor of the other Party, and nothing contained
herein shall be deemed to create a partnership, or relationship of principal and
agent between the Parties or any of their Affiliates or subsidiaries, or to
provide either Party with the right, power or authority, whether express or
implied, to create any such duty or obligation on behalf of the other Party.
Affiliate and Bank shall each have no authority to perform any Services for the
other Party other than those indicated herein or such other Services as the
Parties may agree upon from time to time in writing (except that each Party
shall have the authority to perform those acts incidental and necessary to its
performance hereunder subject to the terms of the Agreement).

 

6. Indemnification. Unless otherwise indicated in an applicable and mutually
executed exhibit or Statement of Work for specified Services, each Party shall
indemnify, defend and hold the other Party, its controlling persons (if any),
its directors, officers, employees, agents and permitted assigns harmless from
and against all liabilities, claims, damages, losses or expenses, including, but
not limited to, court costs, reasonable attorneys’ fees and any special,
indirect, incidental or consequential damages (collectively, “Losses”), of any
kind or nature, to the extent that such Losses are caused by, relate to or arise
in connection with the gross negligence or willful misconduct of a Party in
connection with its performance of Services hereunder. In the event that an
indemnified party knows of a claim that may be the subject of indemnification
under this paragraph, it shall promptly notify the indemnifying party of such
claim, who in its sole discretion, may defend, settle, or otherwise litigate
such claim.

 

7. Employment Taxes, Workers Compensation and Liability Insurance. In
conjunction with the specific requirements set forth below, each Party agrees
and acknowledges that neither Party shall have any obligation whatsoever to
provide liability or health insurance, or any other benefit provided to
employees, for the other Party or the other Party’s employees, and neither Party
shall claim benefits from the other Party under applicable workers compensation
laws for injuries sustained by such Party or its employees while providing
Services.

 

Each Party accepts exclusive liability for all payroll taxes and contributions
imposed by federal and state retirement benefits and unemployment insurance acts
as to persons employed by and performing work for such Party under this
Agreement, and each Party shall file all tax returns and pay all taxes when due,
as required by law.

 

Each Party shall obtain and keep in force coverage for its employees to the full
extent required and permitted by the workers compensation laws of all localities
where the Services are performed, whether coverage under such laws is compulsory
or elective. If such coverage of any employees of a Party is not permitted by
the applicable workers compensation laws, such Party shall secure and keep in
force employer’s liability insurance coverage in the amount of $1,000,000 for
protection against claims for injury to such employees not covered by workers
compensation. Each Party shall submit to the other Party evidence satisfactory
to the other Party of coverage under the workers compensation laws and
certificates of insurance showing other coverage to the full extent provided in
this Section. All such insurance policies, whether

 

3

 


--------------------------------------------------------------------------------



 

issued under workers compensation laws or otherwise, shall provide for at least
thirty (30) days prior written notice to the other Party in event of
cancellation or termination.

8. Insurance. Each Party shall obtain and maintain, at such Party’s own expense,
at least the following coverage: (i) Commercial General Liability insurance,
including contractual liability insurance with a limit of $2,000,000 per
occurrence and $5,000,000 in the aggregate; and (ii) Employee Dishonesty and
Crime insurance with a limit of $1,000,000 per single loss and $2,000,000 in the
aggregate. All liability coverage limit requirements may be met through
combinations of primary and umbrellas and/or excess policy limit coverage

 

All such policies must (i) be obtained from an insurance company licensed to do
business in the United States with an A.M. Best rating of A- or better; (ii) be
primary and occurrence coverage; (iii) provide that the policy shall not be
terminated or materially changed without at least thirty (30) days prior written
notice to the other Party; and (iv) list the other Party as an additional
insured on the general liability coverages.

 

The certificate of insurance identifying the coverages set forth herein must be
provided to the other Party within thirty (30) days of the effective date of
this Agreement. Failure to procure any of the insurance coverage as set forth
above will constitute a material breach of this Agreement.

 

9. Confidentiality.

 

(a)        Each Party agrees to regard and preserve as confidential all
information related to the business and activities of the other Party, its
subsidiaries, Affiliates and related companies, their customers, clients,
suppliers and other entities with whom a Party, its subsidiaries, Affiliates and
related companies do business, that may be obtained by either Party or may be
developed as a result of this Agreement (“Confidential Information”). The
receiving Party agrees to hold such Confidential Information in trust and
confidence for the disclosing Party and not to disclose such information to any
person, firm or enterprise, or use, directly or indirectly, any such information
for its own benefit or the benefit of any other party, unless authorized by the
disclosing Party in writing, and even then, to limit access to and disclosure of
such confidential information to the receiving Party’s employees on a “need to
know” basis only.

 

(b) Information shall not be considered confidential to the extent, but only to
the extent, that such information is: (i) already known to the receiving Party
free of any restriction at the time it is obtained from the other Party; (ii)
subsequently learned from an independent third party not known by the receiving
Party to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the disclosing Party or any
other party with respect to such information; (iii) is or becomes publicly
available through no wrongful act of either Party; or (iv) is independently
developed by one Party without reference to information which is Confidential
Information of the other. Each Party shall be permitted to disclose any
Confidential Information as required by law or regulation or requested by any
governmental agency or other regulatory authority (including any self-regulatory
organization having or claiming to have jurisdiction) or in connection with any
legal proceedings. Each Party agrees that it will notify the other Party as soon
as

 

4

 


--------------------------------------------------------------------------------



 

practical in the event of any such disclosure (other than as a result of an
examination by any regulatory agency), unless such notification shall be
prohibited by applicable law or legal process.

 

(c)        The Parties acknowledge and agree that the Confidential Information
exchanged hereunder shall be subject to the terms and conditions of that certain
Joint Data Handling Agreement dated as of March 28, 2005, between Affiliate,
Bank and Toyota Motor Sales, U.S.A., Inc., which is hereby incorporated herein
by reference.

 

10. Information. Subject to applicable law and privileges, each Party hereto
covenants and agrees to: (a) provide the other Party with all information
regarding itself and transactions under this Agreement that the other Party
reasonably believes are required to comply with all applicable federal, state,
and local laws, ordinances, regulations and codes, including, but not limited
to, securities laws and regulations (collectively, “Law”); (b) provide notice to
the other Party of any inquiry, audit or other investigation by a regulatory
body or similar entity that is in any way connected with the receipt or
provision of the Services (an “Audit”); and (c) assist and cooperate with the
other Party in responding to an Audit.

 

11. Compliance with Laws; Supervision. Each Party warrants that the Services to
be provided by such Party will be performed in compliance with applicable Law.

 

12. Audit Rights. Each Party acknowledges that the other Party shall have the
right to monitor and audit it to ensure it is in compliance with the terms and
conditions of this Agreement.

 

13. Term. This Agreement shall continue in force and effect until terminated by
the Parties (the “Term”). Either Party hereto may terminate this Agreement upon
thirty (30) days written notice unless otherwise indicated in an applicable and
mutually executed exhibit or Statement of Work for specified Services.

 

14. Assignment. Except as otherwise provided herein, neither Party may assign or
transfer any of its rights or duties under this Agreement to any third person or
entity without the prior written consent of the other Party. Either Party may
assign, without prior written consent, its rights and obligations under this
Agreement to a successor in interest due to such Party’s acquisition, merger or
reorganization. All terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties, and their successors and permitted
assigns, including successors by reason of amalgamation or other corporate
changes.

 

15. Notices. Any notice, instruction, direction or demand under the terms of
this Agreement is required to be in writing and will be deemed given upon
delivery (if delivered by hand, facsimile transmission, courier, or regular or
intercompany mail), or five (5) days after posting if sent by mail, to the
following addresses:

 

 

5

 


--------------------------------------------------------------------------------



 

 

If to Toyota Financial Savings Bank:

If to Toyota Motor Credit Corporation:

 

Attn: Ray Specht

Attn: Thomas Kiel

 

President and CEO

Chief Accounting Officer

2485 Village View Dr., Suite 200

19001 S. Western Ave.

 

Henderson, NV 89074

Torrance, CA 90509

 

 

or to such other addresses as either Party may have furnished to the other in
writing in accordance with this Section 15.

 

16. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California without reference to conflict of
laws.

 

17. Severability. If any provision of this Agreement is invalid or
unenforceable, such invalidity or unenforceability shall not render the entire
Agreement invalid. Rather, the Agreement shall be construed as if it did not
contain the particular invalid or unenforceable provision, and the rights and
obligations of each Party shall be construed and enforced accordingly.

 

18. Rights Upon Termination; Survival. Upon termination or expiration of this
Agreement or any of the Services described herein, each Party shall, upon
request, return to the other Party all Confidential Information, reports,
papers, materials of the other Party and any other information required to be
provided to the other Party by this Agreement or by Law. Notwithstanding any
termination of this Agreement, the obligations of the Parties to make payments
hereunder and the provisions of Sections 5, 6, 9, and 15 through 24 shall
survive.

 

19. Amendment. This Agreement may only be amended by a written agreement
executed by the Parties.

 

20. Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement between the Parties with respect to the subject matter
hereof, and supersedes all prior agreements, representations, negotiations,
statements or proposals related to the subject matter hereof.

 

21. Force Majeure. The Parties shall be excused for delays in performing and
failures to perform the obligations of this Agreement to the extent that any
such delay or failure results from any cause beyond their reasonable control,
including, solely by way of example and without limitation, delays caused by the
other Party, acts of God, strikes, and other labor disputes, civil disorder,
catastrophes of nature, fire, explosion, natural or man-made floods or any
severe weather, war, failure of a communications or computer system, nuclear
attack, embargoes, actions or inactions of governmental authorities. Each Party
agrees to make reasonable efforts to prevent such occurrences from affecting the
performance of this Agreement. Each Party acknowledges that it has an adequate
business resumption and contingency plan (the “Plan”) in place and that such
Plan is subject to

 

6

 


--------------------------------------------------------------------------------



 

review by the other Party. If either Party determines that the other Party’s
Plan is inadequate, the Parties agree to revise the Plan to the satisfaction of
both Parties.

 

22. Paragraph Heading. Paragraph headings are provided for convenience of
reference and do not constitute a part of this Agreement.

 

23. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement.

 

24. Original Agreement. As of the Effective Date, the Original Agreement is
hereby amended and restated in its entirety as set forth herein, and the
Original Agreement shall be superseded in its entirety by this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives.

 

AGREED TO AND ACCEPTED BY:

AGREED TO AND ACCEPTED BY:

 

Toyota Financial Savings Bank

Toyota Motor Credit Corporation

 

By: _/s/ Raymond Specht________

By: _/s/ George Borst__________

 

Name: _Raymond Specht________

Name: _George Borst__________

 

Title: _President & CEO_________

Title: _President & CEO_________

 

 

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

 

ATTACHMENT A: TMCC SERVICES

 

TMCC Service

Responsible TMCC Department

Fee Methodology

Human Resources /Payroll Administration

• Includes employee compensation and benefits, HR Systems and Support, and
Payroll

 

Human Resources

 

 

 

Corporate Finance & Accounting

No charge to BANK for administration of BANK employee compensation and benefits
during the first three years of the Term. Thereafter, fees for these Services
shall be mutually agreed upon in accordance with Section 2 hereof.

 

No charge for processing and supporting BANK payroll during the first three
years of the Term. Thereafter, fees for these Services shall be mutually agreed
upon in accordance with Section 2 hereof.

Back Office Support

• Includes processing payroll checks and accounts payable support functions

Corporate Finance & Accounting

No charge for back office BANK support functions or the BANK’s use of back
office systems during the first three years of the Term. Thereafter, fees for
these Services shall be mutually agreed upon in accordance with Section 2
hereof.

Legal Services

 

Legal

No charge to BANK for legal services during the first three years of the Term.
Thereafter, fees for these Services shall be mutually agreed upon in accordance
with Section 2 hereof.

Information Systems:

• Includes administration of architecture and infrastructure for
telecommunications, network, mainframe systems, production services and support,
disaster recovery, and information security

Business Technology Solutions

No charge to BANK for IS services and support during the first three years of
the Term. Thereafter, fees for these Services shall be mutually agreed upon in
accordance with Section 2 hereof.

Marketing Support

Marketing

BANK will pay for marketing materials and production costs. No charge to BANK
for marketing administration during the first three years of the Term.
Thereafter, fees for these Services shall be mutually agreed upon in accordance
with Section 2 hereof.

 

 

8

 


--------------------------------------------------------------------------------



 

 

 

Internal Audit

Corporate Finance and Accounting

No charge to BANK for internal audit services during the first three years of
the Term. Thereafter, fees for these Services shall be mutually agreed upon in
accordance with Section 2 hereof.

Insurance

Corporate Finance and Accounting

No charge to BANK for insurance policies, procurement and administration during
the first three years of the Term. Thereafter, fees for these Services shall be
mutually agreed upon in accordance with Section 2 hereof.

Tax Administration, processing and reporting

Corporate Tax

No charge to BANK for tax preparation or services during the first three years
of the Term. Thereafter, fees for these Services shall be mutually agreed upon
in accordance with Section 2 hereof.

Commercial Real Estate Loan Origination and Servicing

• Includes marketing and origination of commercial real estate loans for
automotive dealers in any state or commonwealth of the United States;
documentation of such loan upon terms approved and authorized by BANK; and
servicing (including record keeping, billing and any collection efforts needed
for said loan). Any such loan is subject entirely to credit approval by BANK,
which shall establish acceptable terms and conditions of said loan. Any such
loan shall be originated by BANK at its offices in Nevada and carried on the
books of BANK.

 

Dealer Credit, Legal, Marketing and DSSO / Field Team

 

Servicing Fee at or below comparable market rates.

30 days prior to commencement of commercial real estate loan origination, BANK
will determine comparable market rates through independent market analysis.

 

 

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

 

Customer Service Support

• Includes assistance with customer transfers, logging customer complaints,
handling misdirected and misapplied payments, and servicing of customer
transactions to the extent agreed between the Parties

CSC / Field Team

CSC Operations

No charge to BANK for customer service support services during the first three
years of the Term. Thereafter, fees for these Services shall be mutually agreed
upon in accordance with Section 2 hereof.

Product & Sales Development

• Includes assistance with development of products/services, education and
support of the dealer network, and development of policies and procedures to the
extent permitted by applicable law

Strategic Planning

Product Development

Sales Development

DSSO / Field Team

Policies & Procedures

 

No charge to BANK for product development support during the first three years
of the Term. Thereafter, fees for these Services shall be mutually agreed upon
in accordance with Section 2 hereof.

Risk Management Support

• Includes risk management strategy consulting and data analysis

Risk Management

No charge to BANK for risk management support during the first three years of
the Term. Thereafter, fees for these Services shall be mutually agreed upon in
accordance with Section 2 hereof.

 

 



 

10

 


--------------------------------------------------------------------------------



 

 

ATTACHMENT B: BANK SERVICES

 

Bank Service

Responsible Bank Department

Fee Methodology

Customer Service Support

• Includes assistance with customer transfers, logging customer complaints,
handling misdirected and misapplied payments, and servicing of customer
transactions to the extent agreed between the Parties

Bank and Bank partners

Services will be incidental to company-wide customer servicing issues.

 

 

 

11

 

 

 